DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wondka et al. (US20200305729 herein after “Wondka”).

Claim 1: Wondka teaches an apparatus for analyzing an exhaled breath (methods and systems are described to obtain and analyze a gas sample. Abstract), the apparatus comprising:
	a sensor comprising a gas sensor (Gas composition analyzer 14. [0071] sensor 14 responsible for measuring the level of analyte in question.), the at least one signal including a first signal indicating a target gas contained in an exhaled breath (sensor 14 measures a level of analyte as a voltage or current [0071], Fig. 9); and 
	a processor configured to obtain a concentration of the target gas based on at least one signal feature value (the determination of the analyte concentration uses the sensor 14 signal which would include the maximum and minimum values, Fig. 9) of the first signal and shape information over time of the first signal ([0071] the sensor 14 is responsible for measuring the level of analyte in question. [0082] FIG. 9 shows a portion of a graph 900 of sensor signal strength versus time, in accordance with one variation. The sensor may include sensor 15, discussed above. In the example shown, the signal 14' is a voltage or current response from a reaction taking place in an electrochemical sensor. As the sample is sent through the sensor, the sensor reacts accordingly by a signal rise. The rise and duration are related to the amount of gas in the sample. Integrating the sensor signal over time, or averaging the sensor signal over time, will provide a correlation to the amount of gas in the sample. Therefore, the shape of the signal over time is used.), 
	wherein the sensor further comprises at least one of a temperature sensor configured to obtain a temperature signal related to a temperature of the exhaled breath, a humidity sensor configured to obtain a humidity signal related to a humidity of the exhaled breath, and a pressure sensor configured to obtain a pressure signal related to a pressure of the exhaled breath (pressure sensor 26 to measure breathing pattern in real time [0068], [0075-0077].). 
	Wondka teaches obtaining the area under the curve,[0082], Fig. 9, to determine the amount of CO2 and uses the pressure signal over time [0073] including determining the breathing pattern and stages of inspiratory and expiratory phases.  The pressure measurement signal, and features thereof (a combination of airway pressures and time derivatives, first time derivative, second time derivative) are used in determining start or termination of a breath [0076-0077]. Thus the pressure sensor signal features and shapes are used to validate breath signals when assessing alveolar gas concentrations.  This includes differentiating among end-tidal volume, middle airway, and lower airway [0102].  The pressure signal and CO2 signal are both used in determining CO2 amount (concentration) in the breath by determining the stage of breath with the pressure signal and the CO2 concentration from the CO2 measurement during the identified and target stage of breathing. 
	Wondka fails to explicitly teach wherein the processor is further configured to obtain the concentration of the target gas by using a pre-defined target gas estimation equation, which is based on a regression analysis between the at least one signal feature value of the first signal and the shape information over time of the first signal, and a regression analysis between at least one signal feature value of a second signal among the temperature signal, the humidity signal, and the pressure signal, and shape information over time of the second signal.
	However, Wondka uses regression in order to obtain non-measured values (CO2 concentration/amount, breathing period) from measured values (pressure, CO2).  The pressure sensor uses regression [0076-0077] In some variations, airway pressure may be used to determine a start or a termination of a period of a breath. In other variations, a first time derivative of an airway pressure may be used to determine a start or a termination of a period of a breath. In yet other variations, a second time derivative of an airway pressure may be used to determine a start or a termination of a period of a breath. In some variations, a combination of airway pressures and airway pressure time derivatives may be used to determine a start or a termination of a period of a breath. In some variations, a start of an end-tidal period may be determined by maximum airway pressure, that is, by a zero first time derivative of the airway pressure. In some variations, a termination of an end-tidal period may be determined by zero airway pressure. In some variations, an airway pressure, first time derivative thereof, or second time derivative thereof may be used to determine the start and termination of one or more periods.  Likewise, regression is used in determining the concentration of target gas [0082] In the example shown, the signal 14′ is a voltage or current response from a reaction taking place in an electrochemical sensor. As the sample is sent through the sensor, the sensor reacts accordingly by a signal rise. The rise and duration are related to the amount of gas in the sample. Integrating the sensor signal over time, or averaging the sensor signal over time, will provide a correlation to the amount of gas in the sample. In some variations, system calibration may improve accuracy.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device and method, as taught by Wondka, including regression analysis of pressure signals to determine breathing periods and CO2 sensors to measure concentration, and use the measured signals in order to determine a concentration of target gas within a particular breath phase (inspiratory, expiratory, etc.) by correlating the relevant captured phase with the CO2 concentration (Wondka [0002]). 

Claim 2: Wondka discloses the apparatus of claim 1, wherein the at least one signal feature value comprises at least one of an initial value of a feature obtained by the sensor immediately before the exhaled breath is applied, a maximum value of the feature obtained by the sensor from the exhaled breath, a minimum value of the feature obtained by the sensor from the exhaled breath, a difference value between the maximum value and the minimum value, a ratio between the initial value and the maximum value, a ratio between the initial value and the minimum value, and a ratio between the initial value and the difference value ([0082] The rise and duration are related to the amount of gas in the sample. Integrating the sensor signal over time, or averaging the sensor signal over time, will provide a correlation to the amount of gas in the sample. Therefore, the integral or area of the signal over time will require all of the data points including maximum and minimum values. [0074], [0076] In some variations, airway pressure may be used to determine a start or a termination of a period of a breath. In other variations, a first time derivative of an airway pressure may be used to determine a start or a termination of a period of a breath. In yet other variations, a second time derivative of an airway pressure may be used to determine a start or a termination of a period of a breath. In some variations, a combination of airway pressures and airway pressure time derivatives may be used to determine a start or a termination of a period of a breath. In some variations, a start of an end-tidal period may be determined by maximum airway pressure, that is, by a zero first time derivative of the airway pressure. In some variations, a termination of an end-tidal period may be determined by zero airway pressure. In some variations, an airway pressure, first time derivative thereof, or second time derivative thereof may be used to determine the start and termination of one or more periods.).

Claim 3: Wondka teaches the apparatus of claim 1.  Wondka teaches wherein the shape information comprises at least one of an area of a section in a waveform of the first signal or the second signal between a first reference point and a point after a lapse of a first unit time from the first reference point, an average slope between a second reference point and a point after a lapse of a second unit time from the second reference point, and an instant slope at a third reference point. (Fig. 9 shows the CO2 measurement broken into sections including: [0102] various portions of exhalation, for example exhalation of upper airway gases, middle airway gases, lower airway gases and end-tidal gases, labeled EUA, EMA, ELA, and ET respectively.  Therefore, the identifiable expiration stages are known and used in calculating the exhaled CO2.  Determining the amount of CO2 can be done through integration or averaging the signal over time.  The integral determines the area under the curve and therefore the area from a first point in time to a point after a lapse of time from the first reference point which occurs at the end of the breath.)

Claim 4: Wondka teaches the apparatus of claim 3.  Wondka teaches obtaining the area under the curve,[0082], Fig. 9, to determine the amount of CO2.   Wondka fails to teach wherein the processor is further configured to obtain a plurality of section areas, a plurality of average slopes, and a plurality of instant slopes, by moving the first reference point, the second reference point, and the third reference point in units of a predetermined period of time from an initial time of obtaining the first signal or the second signal.
	However, determining the area under the curve which is done by breaking down a curve into smaller sections.  If a graph has a constant slope (linear), the area can be defined by a single slope.  If a curve has a plurality of different slopes (non-linear), an integral can be used to determine the area under the curve by taking infinitesimally smaller sections. It is within the scope of a person having ordinary skill in the art to determine the area under a curve whether it is linear or non-linear.  Likewise, it is within the scope of a person having ordinary skill in the art to delimit different sections of a curve to assess a section independently of the rest of the curve. Wondka teaches a plurality of sections delimited by the expiratory stages [0102].  Different values can be obtained from the curve including a maximum slope which would indicate when the greatest increase in CO2 occurs, a minimum slope which would indicate when the smallest change in CO2 occurs, a change in slope from positive to negative would indicate when a peak in CO2 is present, etc.  Further, different methods for determining area under a curve can be implemented based on the required level of accuracy or processing power available. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Wondka including the sensor 14 and data therefrom, Fig. 9, and obtain a plurality of information pertaining to the measured signal including: integral, averaging, determining an average slope between two points, etc. in order to determine different details which the measured data represents including an amount of CO2 expirated. 

Claim 13: Wondka teaches the apparatus of claim 1.  Wondka teaches wherein the processor is further configured to determine whether the exhaled breath is applied based on comparison of at least one of the temperature, the humidity, and the pressure of the exhaled breath with a predetermined threshold value ([0081] and [0098] the breath selection algorithm determines if the measured breath is representative or non-representative when compared to thresholds. [0099] breath signal amplitude and durations to verify that the breath waveform is not an artifact or abnormal.).

Claim 14: Wondka teaches the apparatus of claim 13, wherein the sensor comprises the pressure sensor, and the processor is further configured to, based on the pressure of the exhaled breath obtained by the pressure sensor, determine at least one of whether the exhaled breath is normally applied, an initial time of obtaining the first signal, and a position at which the exhaled breath is applied ([0068] the pressure sensor 26 is used to measure breathing pattern in real time. [0075]-[0076], [0081] and [0098] the breath selection algorithm determines if the measured breath is representative or non-representative when compared to thresholds. [0099] breath signal amplitude and durations to verify that the breath waveform is not an artifact or abnormal.).

Claim 15: Wondka teaches the apparatus of claim 14, wherein the processor is further configured to, based on upon a determination that the exhaled breath is not normally applied, provide information for guiding a user to re-apply the exhaled breath ([0007] an apparatus may prompt or otherwise communicate with a user to interfere with the patient's breathing pattern such that the patient will produce a breath that meets a certain breath type. [0090] if it is determined that the criteria are not met, the user interface may display a message to the user/patient “breath too fast”, “slow patient’s breath rate”.  This is information guiding a user to re-apply breath as the previous was too fast or to instruct to perform the breathing more slowly).

Claim 16: Wondka teaches a method of analyzing an exhaled breath (methods and systems are described to obtain and analyze a gas sample. Abstract), the method comprising: 
	sensing, by a sensor comprising a gas sensor (Gas composition analyzer 14. [0071] sensor 14 responsible for measuring the level of analyte in question.), the at least one signal including a first signal indicating a target gas contained in an exhaled breath (sensor 14 measures a level of analyte as a voltage or current [0071], Fig. 9); 
	obtaining at least one signal feature value of the first signal and shape information over time of the first signal (the determination of the analyte concentration uses the sensor 14 signal which would include the maximum and minimum values, Fig. 9. ([0071] the sensor 14 is responsible for measuring the level of analyte in question. [0082] FIG. 9 shows a portion of a graph 900 of sensor signal strength versus time, in accordance with one variation. The sensor may include sensor 15, discussed above. In the example shown, the signal 14' is a voltage or current response from a reaction taking place in an electrochemical sensor. As the sample is sent through the sensor, the sensor reacts accordingly by a signal rise. The rise and duration are related to the amount of gas in the sample. Integrating the sensor signal over time, or averaging the sensor signal over time, will provide a correlation to the amount of gas in the sample. Therefore, the shape of the signal over time is used.); and 
	obtaining a concentration of the target gas based on the at least one signal feature value and the shape information over time of the first signal (the determination of the analyte concentration by integrating uses the sensor 14 signal over time which would include all values within the time range and  the maximum and minimum values, Fig. 9), 
	wherein the sensor further comprises at least one of a temperature sensor configured to obtain a temperature signal related to a temperature of the exhaled breath, a humidity sensor configured to obtain a humidity signal related to a humidity of the exhaled breath, and a pressure sensor configured to obtain a pressure signal related to a pressure of the exhaled breath (pressure sensor 26 to measure breathing pattern in real time [0068], [0075-0077].), and
	Wondka teaches obtaining the area under the curve,[0082], Fig. 9, to determine the amount of CO2 and uses the pressure signal over time [0073] including determining the breathing pattern and stages of inspiratory and expiratory phases.  The pressure measurement signal, and features thereof (a combination of airway pressures and time derivatives, first time derivative, second time derivative) are used in determining start or termination of a breath [0076-0077]. Thus the pressure sensor signal features and shapes are used to validate breath signals when assessing alveolar gas concentrations.  This includes differentiating among end-tidal volume, middle airway, and lower airway [0102].  The pressure signal and CO2 signal are both used in determining CO2 amount (concentration) in the breath by determining the stage of breath with the pressure signal and the CO2 concentration from the CO2 measurement during the identified and target stage of breathing. 
	Wondka fails to explicitly teach wherein the processor is further configured to obtain the concentration of the target gas by using a pre-defined target gas estimation equation, which is based on a regression analysis between the at least one signal feature value of the first signal and the shape information over time of the first signal, and a regression analysis between at least one signal feature value of a second signal among the temperature signal, the humidity signal, and the pressure signal, and shape information over time of the second signal.
	However, Wondka uses regression in order to obtain non-measured values (CO2 concentration, breathing period) from measured values (pressure, CO2).  The pressure sensor uses regression [0076-0077] In some variations, airway pressure may be used to determine a start or a termination of a period of a breath. In other variations, a first time derivative of an airway pressure may be used to determine a start or a termination of a period of a breath. In yet other variations, a second time derivative of an airway pressure may be used to determine a start or a termination of a period of a breath. In some variations, a combination of airway pressures and airway pressure time derivatives may be used to determine a start or a termination of a period of a breath. In some variations, a start of an end-tidal period may be determined by maximum airway pressure, that is, by a zero first time derivative of the airway pressure. In some variations, a termination of an end-tidal period may be determined by zero airway pressure. In some variations, an airway pressure, first time derivative thereof, or second time derivative thereof may be used to determine the start and termination of one or more periods.  Likewise, regression is used in determining the concentration of target gas [0082] In the example shown, the signal 14′ is a voltage or current response from a reaction taking place in an electrochemical sensor. As the sample is sent through the sensor, the sensor reacts accordingly by a signal rise. The rise and duration are related to the amount of gas in the sample. Integrating the sensor signal over time, or averaging the sensor signal over time, will provide a correlation to the amount of gas in the sample. In some variations, system calibration may improve accuracy.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device and method, as taught by Wondka, including regression analysis of pressure signals to determine breathing periods and CO2 sensors to measure concentration, and use the measured signals in order to determine a concentration of target gas within a particular breath phase (inspiratory, expiratory, etc.) by correlating the relevant captured phase with the CO2 concentration (Wondka [0002]). 

Claim 18. Wondka teaches the method of claim 16, further comprising determining whether the exhaled breath is applied, based on comparison of at least one of the temperature of the exhaled breath, the humidity of the exhaled breath, and the pressure of the exhaled breath with a predetermined threshold value ([0068] the pressure sensor 26 is used to measure breathing pattern in real time. [0075]-[0076], [0081] and [0081] and [0098] the breath selection algorithm determines if the measured breath is representative or non-representative when compared to thresholds. [0099] breath signal amplitude and durations to verify that the breath waveform is not an artifact or abnormal.)

Claim 19.  Wondka teaches the method of claim 16, further comprising obtaining a pressure of the exhaled breath by using the pressure sensor ([0068] pressure sensor 26 is used to measure breathing pattern in real time.), and determining, based on the pressure of the exhaled breath, at least one of whether the exhaled breath is normally applied, an initial time of obtaining the first signal, and a position at which the exhaled breath is applied ([0075]-[0076] airway pressures are used to determine the start or termination of a breath. [0099] the primary threshold values may be breath signal amplitude and durations of portions of the breath signal, in order to verify that a breath waveform is not an artifact and not an abnormal breath such as a sigh breath, a partial breath, or a breath hold breath.).

Claim 20. Wondka teaches the method of claim 19, further comprising, in response to a determination that the exhaled breath is not normally applied, providing information for guiding a user to re-apply the exhaled breath. ([0007] an apparatus may prompt or otherwise communicate with a user to interfere with the patient's breathing pattern such that the patient will produce a breath that meets a certain breath type. [0090] if it is determined that the criteria are not met, the user interface may display a message to the user/patient “breath too fast”, “slow patient’s breath rate”).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wondka in view of Gabriel et al. (US20070048180 herein after “Gabriel”)
Claim 6: Wondka teaches the apparatus of claim 1.  Wondka does not specify the particulars of the sensor 14, only that a voltage or current is output.  Wondka fails to teach wherein the gas sensor includes a sensing layer, and wherein an electric resistance of the sensing layer changes by an oxidation reaction or reduction reaction between the sensing layer and a target gas molecule.
	However, Gabriel teaches a gas sensor for exhaled breath analysis (title).  Gabriel teaches a sensing layer (functionalized layer 120, Fig. 1A, and conducting channel 106 therewith), wherein an electrical resistance changes (measurable change in electrical properties [0071]) by an oxidation reaction or reduction reaction between the sensing layer and a target gas molecule ([0071] Sensitivity to an analyte or to multiple analytes may be provided or regulated by the association of a nanotube conducting channel 106 with an adjacent functionalization material 120. Specific examples of suitable functionalization materials are provided later in the specification. The functionalization material 120 may be disposed as a continuous or discontinuous layer on or adjacent to channel 106.)

Claim 7: Wondka in view of Gabriel teaches the apparatus of claim 6.  Wondka fails to teach wherein the sensing layer includes at least one of a metal oxide semiconductor (MOS), a graphene, a graphene oxide, a carbon nanotube (CNT), a conductive polymer, and a compound thereof.
	Gabriel teaches wherein the sensing layer includes a carbon nanotube ([0022] carbon nanotubes [0071] Sensitivity to an analyte or to multiple analytes may be provided or regulated by the association of a nanotube conducting channel 106 with an adjacent functionalization material 120.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable gas sensor configured to detect 

Claim 8. Wondka in view of Gabriel teaches the apparatus of claim 6.  Wondka fails to teach wherein the sensing layer comprises a metal catalyst.  
	However, Gabriel teaches wherein the sensing layer comprises a metal catalyst ([0065] Nanostructure networks may be formed by various suitable methods.  For example, single-walled nanotube networks can be grown on silicon or other substrates by chemical vapor deposition from iron-containing catalyst nanoparticles with methane/hydrogen gas mixture at about 900 degree C.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Wondka with the sensor of Gabriel in order to detect a target substance and enhance the rate of reaction to improve target substance detection. 

Claim 9: Wondka in view of Gabriel teaches the apparatus of claim 6.  Wondka fails to teach wherein the sensing layer comprises a nanostructure, the nanostructure including at least one of a nanofiber, a nanotube, a nanoparticle, a nanosphere, and a nanobelt.
	However, Gabriel teaches the sensing layer comprises a nanostructure including nanotube ([0022] carbon nanotubes [0071] Sensitivity to an analyte or to multiple analytes may be provided or regulated by the association of a nanotube conducting channel 106 with an adjacent functionalization material 120.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wondka in view of Gabriel further in view of Kato et al. (JP2014215230 herein after “Kato”).
	Wondka in view of Gabriel teaches the apparatus of claim 9.  Wondka in view of Gabriel fails to teach wherein the nanofiber comprises a metal oxide semiconductor nanofiber, based on uniform binding of an alkali metal and a metal nanoparticle catalyst.
	However, Kato teaches a gas sensor element including an aggregate of a catalyst-supporting carrier in which a non-noble metal catalyst and an alkali metal oxide.  Kato uses a metal catalyst 92 including Ni, Cr, Co, or Fe, and an alkali metal of Na, K, Ca, or Mg [0033]-[0036].  This sensor detects oxygen concentration [0021]. 
	Choosing a suitable material for an intended purpose is within the scope of a person having ordinary skill in the art.  Wondka, Gabriel, and Kato teach gas sensors.  It is within the scope of a person having ordinary skill in the art to choose appropriate materials for detecting a target gas, or gases, by using a detection material which is known to react with the target gas.   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a material known to detect a target gas among a composition of gases present.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wondka in view of Gabriel further in view of Usagawa (US20130186178 herein after “Usagawa”).
Claim 11: Wondka in view of Gabriel teaches the apparatus of claim 6.  Wondka fails to teach wherein the gas sensor comprises a signal electrode and a heater electrode, which are coated with the sensing layer.
	However, Gabriel teaches that the substrate may include integrated temperature management elements including a heater structure [0075].  Metal oxides are known in the art to become sensitive to a subject analyte at a sufficient temperature. 
	Gabriel fails to teach that the gas sensor comprises a signal electrode and a heater electrode, which are coated with the sensing layer.
	However, Usagawa teaches a gas sensor including a source electrode 21 and drain electrode 22 which also functions as a heater [0104].  
	The arrangement of the electrodes and sensing layer can be configured in many ways as long as the electrodes are in sufficient contact with the sensing layer in order to detect a change in electrical properties of the sensing layer separating the electrodes. Therefore, it would have been obvious to coat the electrodes with a sensing layer or to just have the electrodes in sufficient contact with the sensing layer at a side, top, or bottom of the electrode. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a heater structure, including an electrode functioning as the heater structure, in order to heat the sensing layer and thereby improve sensing with a metal oxide and to prevent condensation on the sensing layer. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        8/31/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861